Applying For Supervisory and/or Remedial Writs, Parish of Morehouse, 4th Judicial District Court Div. A, No. 2008-568; h Granted. Ad hoc judge appointed. See order. GENOVESE,J., would deny the writ as premature laGENOVESE, Justice, would deny the writ as premature. Attachment JjjSUPREME COURT OF LOUISIANA ORDER Acting under the authority of Article V, Section 5(A), Constitution of 1974, and the inherent power of this Court, and considering the decision of this Court on October 4,2017 in matter Nos. 17-OC-1510 and 17-OC-1511, resulting in the need to assign a judge ad hoc for the purpose of hearing a Motion to Recuse the Judges of the Fourth Judicial District Court in the below mentioned matters on the docket, of said court, and further considering the willingness of Retired Judge Frank Foil to accept said assignment IT IS ORDERED THAT: Retired Judge Frank Foil be and he is hereby assigned as judge ad hoc of the Fourth Judicial District Court, Parishes of Morehouse and Ouachita, for the purpose of hearing a Motion to Recuse the Judges of the Fourth Judicial District Court in the matters entitled “Jerry Vosburg and Esther Vosburg vs. Sears Roebuck and Company, et al” No. 2008-568 and “Jerry Vos-burg and Esther Vosburg vs. Eddie S. Lampei’t, et al” No. 2016-332 on the docket of said court, subject to the completion of any unfinished business. This Order shall not deprive the judges of the Fourth Judicial District Court, Parishes of Morehouse and Ouachita, of their offices as judges of the Fourth Judicial District Court, Parishes of Morehouse and Ouachita, or of any other courts to which they may have been assigned by previous order of this Court, nor shall it deprive Retired Judge Frank Foil of his office as judge of any other court to which he may have been assigned by previous order of this Court. . . The Court or Judge requesting ad hoc or pro tempore assistance shall have the duty and obligation to provide the requisite courtroom and office space, legal support personnel (if necessary), court reporting and secretarial personnel, and related equipment to enable ad hoc or pro tempore judges to fulfill their obligations, ■The judge assigned to sit ad hoc or pro tempore hereunder in any district, juvenile, parish, city, municipal, or traffic court shall be subject to Supreme 'Court General Administrative Rule, Part G, Section 2, “Cases Under Advisement.” with respect to deciding matters timely and reporting to this. Court’s Judicial Administrator. Any retired judge assigned to sit ad hoc in any district court shall report biannually on the status of his or her assignment, using the District Court Ad Hoc Judicial Assignment Report Form. Given under our hands and seal this 5th day of October, A.D., 2017, New Orleans. Louisiana. FOR THE COURT: /a/ Jefferson D. Hughes III, Justice